  Case 17-25501         Doc 79     Filed 10/12/18 Entered 10/12/18 10:07:03              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-25501
         ALISA NILES
         WILLIE K NILES
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/25/2017.

         2) The plan was confirmed on 04/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-25501        Doc 79        Filed 10/12/18 Entered 10/12/18 10:07:03                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $2,165.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $2,165.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $103.93
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $103.93

Attorney fees paid and disclosed by debtor:                   $590.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
Acceptance Now                    Unsecured      3,229.00            NA            NA            0.00       0.00
ATG CREDIT                        Unsecured         500.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         583.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,000.00       1,880.40      1,880.40           0.00       0.00
COMMONWEALTH EDISON               Unsecured         488.00      1,828.75      1,828.75           0.00       0.00
CONTRACT CALLERS                  Unsecured      1,150.00            NA            NA            0.00       0.00
Convergent Outsourcing            Unsecured         246.00           NA            NA            0.00       0.00
Convergent Outsourcing            Unsecured         739.00           NA            NA            0.00       0.00
COOK COUNTY TREASURER             Secured        1,563.37       1,563.37      1,563.37        307.94        0.00
CREDIT PROTECTION                 Unsecured         483.00           NA            NA            0.00       0.00
CREDIT UNION 1                    Unsecured      2,408.00            NA            NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured      2,000.00            NA            NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured           0.00           NA            NA            0.00       0.00
ENHANCED RECOVER                  Unsecured      1,200.00            NA            NA            0.00       0.00
GLOBAL NETWORK                    Unsecured      5,143.00            NA            NA            0.00       0.00
HARVARD COLLECTION SERVICE        Unsecured      2,133.00            NA            NA            0.00       0.00
HONOR FINANCE                     Secured       15,573.00            NA            NA            0.00       0.00
ILLINI BANK                       Unsecured      1,650.00         173.40        173.40           0.00       0.00
ISAC                              Unsecured      7,000.00       7,238.92      7,238.92           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      1,200.00         587.89        587.89           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured            NA         582.78        582.78           0.00       0.00
MCCORMICK 105 LLC                 Secured              NA            NA            NA            0.00       0.00
MCCORMICK 105 LLC                 Secured       23,700.00     24,087.12      24,087.12      1,753.13        0.00
NICOR GAS                         Unsecured            NA       1,567.35      1,567.35           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,700.00       1,373.85      1,373.85           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         467.00        467.38        467.38           0.00       0.00
PREFERRED CREDIT INC              Unsecured      1,516.00          53.91      1,487.13           0.00       0.00
PREFERRED CREDIT INC              Secured              NA       1,433.22      1,433.22           0.00       0.00
US DEPART OF HUD                  Secured        8,000.00            NA            NA            0.00       0.00
US DEPT OF EDUCATION              Unsecured     17,500.00     20,332.50      20,332.50           0.00       0.00
WESTLAKE FINANCIAL SERVICES       Unsecured      4,452.00       4,452.05      4,452.05           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-25501         Doc 79      Filed 10/12/18 Entered 10/12/18 10:07:03                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $24,087.12          $1,753.13              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $2,996.59            $307.94              $0.00
 TOTAL SECURED:                                          $27,083.71          $2,061.07              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $41,972.40                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $103.93
         Disbursements to Creditors                             $2,061.07

TOTAL DISBURSEMENTS :                                                                        $2,165.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/12/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
